ALD-106                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1249
                                       ___________

                              IN RE: LOUIS A. HYMAN,
                                                 Petitioner

                       ____________________________________

                  On a Petition for Writ of Mandamus from the United
                   States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 10-cv-05464)
                    District Judge: Honorable Garrett E. Brown, Jr.
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   February 3, 2011

              Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges


                            (Opinion filed February 14, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Louis Hyman, a federal prisoner proceeding pro se, petitions for a writ of

mandamus directing the United States District Court for the District of New Jersey to

adjudicate his petition for a writ of error coram nobis. For the reasons that follow, we

will deny the mandamus petition.

       In 2003, Hyman pleaded guilty in District Court to conspiracy to obstruct articles
in interstate commerce, conspiracy to obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce by robbery, and carrying a firearm

in relation to a crime of violence. Hyman was sentenced to an aggregate term of 176

months in prison. He did not file a direct appeal.

       Hyman filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in District

Court, which was denied because it was untimely filed. We denied Hyman‟s request for

a certificate of appealability. Hyman then challenged his sentence under the All Writs

Act, 28 U.S.C. § 1651, by filing a petition for a writ of audita querela in District Court.

The District Court denied Hyman‟s petition and we affirmed. After filing another § 2255

motion in District Court without success, on October 22, 2010, Hyman filed a petition for

a writ of error coram nobis in District Court, which remains pending.

       Hyman now seeks a writ of mandamus directing the District Court to adjudicate

his petition. The writ of mandamus traditionally “has been used „to confine an inferior

court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its

authority when it is its duty to do so.‟” In re Patenaude, 210 F.3d 135, 140 (3d Cir. 2000)

(citations omitted). “The writ is a drastic remedy that „is seldom issued and its use is

discouraged.‟” Id. (citations omitted). A petitioner must show that he has no other

adequate means to attain the desired relief and that the right to a writ is clear and

indisputable. Id. at 141.

       Hyman has not made such a showing. Aside from filing his petition for a writ of

error coram nobis, Hyman has not filed a motion to expedite a decision on his petition or
                                               2
sought any other relief in District Court. The District Court docket reflects that Hyman‟s

friend filed a motion in December 2010 requesting the status of Hyman‟s case. Hyman‟s

friend, however, does not appear to be an attorney and thus is not permitted to file

motions on his behalf. See Osei-Afriyie v. Medical College of Pennsylvania, 937 F.2d

876, 882 (3d Cir. 1991) (holding non-attorney parent may not represent interests of child

in federal court). Because Hyman has yet to request a decision on his petition in District

Court, he has another means to attain his desired relief.

       Accordingly, we will deny the petition for a writ of mandamus.




                                             3